IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


ARMANDO VIRUET,

              Appellant,

 v.                                                       Case No. 5D15-4058

SARAH G. GRACE,

              Appellee.

________________________________/

Opinion filed August 19, 2016

Appeal from the Circuit Court for
Orange County,
Heather Pinder Rodriguez, Judge.

Scott E. Siverson, Orlando, for Appellant.

No Appearance for Appellee.


PER CURIAM

                           ON MOTION FOR CLARIFICATION

       We grant Appellant's motion for clarification in part, deny it in part, and substitute

the following opinion in place of the original.

       We reverse the portion of the final judgment of dissolution of marriage that ordered

former husband, Armando Viruet (“Appellant”), to pay $100 per month toward arrearage

in child support because neither the magistrate’s report, which the trial court approved,

nor the final judgment, states the amount of the retroactive child support Appellant owes.
We remand for the trial court to determine the amount of retroactive child support, if any,

that Appellant owes and to enter an appropriate amended final judgment specifying the

amount. Boyd v. Boyd, 168 So. 3d 302, 304 (Fla. 4th DCA 2015); see also § 61.30(17),

Fla. Stat. (2015) ("In an initial determination of child support, . . . the court has discretion

to award child support retroactive to the date when the parties did not reside together in

the same household with the child . . . .").

       Appellant also argues that the trial court erred by denying his motions for new trial

and for rehearing. In his motions, Appellant argued that he should have been afforded

an opportunity to present evidence to establish that, due to the daycare facility used by

the parties requiring him to prepay for the entire week, Appellant was paying all of the

daycare costs, rather than only his proportional share as ordered in the final judgment.

We find that the trial court did not abuse its discretion in denying Appellant’s motions, but

we do so without prejudice to permit Appellant to bring the matter before the trial court

should he choose to assert that Sarah G. Grace, former wife and Appellee, has not paid

her court-ordered proportional share of daycare expenses.

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH

DIRECTIONS.


SAWAYA, TORPY and EDWARDS, JJ., concur.




                                               2